DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruzzone, Daniel (Registration no. 69238) on 3/19/2021.
Claim 10, line 2, “and a gauge of 200 or higher” has been cancelled.

Allowable Subject Matter
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance
Claims 1-20 are allowed.
Claim 10 would be allowable if rewritten to overcome the objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a device for controlling electrical power supply in response to air pressure measurement, the device comprising: an airflow path; a chamber having an aperture; a liquid flow restrictor configured to inhibit ingress of liquid into the chamber via the aperture; a pressure sensor located in the chamber and operable to detect, in the presence of the liquid flow restrictor, air pressure changes caused by air flow in the airflow path; and a circuit for converting air pressure changes detected by the pressure sensor to control signals for controlling output of power from a battery located outside the chamber as required by this claim.
Regarding claim 19, the prior art does not disclose or suggest a device for controlling electrical power supply in response to air pressure measurement, the device comprising: an airflow path; a chamber; an aperture opening from the airflow path into the chamber; a liquid flow restrictor arranged in or across the aperture and configured to inhibit ingress of liquid into the chamber through the aperture, the liquid flow restrictor comprising a mesh or a nozzle with a bore; a pressure sensor located in the chamber and operable to detect, in the presence of the liquid flow restrictor, air pressure changes caused by air flow in the airflow path; and a circuit for converting air pressure changes 
Regarding claim 20, the prior art does not disclose or suggest a device for controlling electrical power supply in response to air pressure measurement, the device comprising: an airflow path; a chamber; an aperture opening from the airflow path into the chamber; a liquid flow restrictor arranged in or across the aperture and configured to be permeable to air and impermeable to liquid so as to inhibit ingress of liquid into the chamber; a pressure sensor located in the chamber and operable to detect, in the presence of the liquid flow restrictor, air pressure changes caused by air flow in the airflow path; and a circuit for converting air pressure changes detected by the pressure sensor to control signals for controlling output of power from a battery as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu (US 2016/0235120) and (US 2015/0157054), Lord (US 2015/0208728), and Fraser et al. (US 2018/0184712) each disclose a device for controlling electrical power similar to presently claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831